             Case 6:18-bk-06821-CCJ         Doc 210     Filed 11/15/19     Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


In Re:                                                        Case No. 6:18-b1<-06821-CCJ

DON KARL JURAVIN                                                     Chapter 11

         Debtor.



                      NOTICE OF EXAMINATION DUCES TECUM,
                     PURSUANT TO RULE 2004, OF ANNA JURAVIN

         CREDITOR, DCS REAL ESTATE INVESTMENTS, LLC, ("DCS") by and through its

undersigned counsel and pursuant to Fed.R.Bank.P.2004, hereby gives notice that it will conduct

the examination of ANNA JURAVIN upon oral examination at the offices of Mateer &Harbert,

P.A., on December 5, 2019, at 9:30 a.m. before US Legal Support (court reporter), or some other

officer duly authorized by law to take examinations, continuing from day to day until

completion. The examination is being taken for the purpose of discovery and for use at any

hearing or trial or for such other purpose as are permitted under the applicable rules.

         The deponent is also requested to produce the documents listed on the attached Exhibit

"A" for inspection and copying on December 5, 2019.


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 15th day of November 2019, a true copy of the
foregoing has been sent via:

Electronic Transmission to:
United States Trustee, c/o Miriam G. Suarez, Esquire, Federal Bldg., 400 W. Washington Street,
Suite 1100, Orlando, FL 32801
Aldo G. Bartolone, Jr., Esq., Bartolone Law, PLLC, 1030 N. Orange Ave., Suite 300, Orlando,
FL 32801
           Case 6:18-bk-06821-CCJ      Doc 210     Filed 11/15/19    Page 2 of 3




Bradley M. Saxton, Esq., Winderweedle, Haines, Ward &Woodman, P.A., 329 Park Avenue
North, 2nd Floor, Winter Park, FL 32789

United States Mnil to:

Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756




                                                 /s/David M. Landis
                                                 DAVID M. LANDIS
                                                 Florida Bar Number 193094
                                                 Mateer &Harbert, P.A.
                                                 225 East Robinson Street, Suite 600
                                                 Post Office Box 2854
                                                 Orlando, Florida 32802-2854
                                                 Telephone: (407) 425-9044
                                                 Facsimile: (407) 423-2016
                                                 dlandis ,mateerharbert.com
                                                 Attorneys for Creditor, DCS Real Estate
                                                   Investments, LLC
              Case 6:18-bk-06821-CCJ     Doc 210    Filed 11/15/19    Page 3 of 3




                                       EXHIBIT "A"



    1. All books and records of United Medical Group International, LLC, including but not
       limited to, Articles of Organization, Operating Agreement, banking and financial
       information including checkbooks and registers, deposit and withdrawal records, bank
       statements, and payroll records.

    2. Any and all documents evidencing an agreement between you and Don Karl Juravin,
       relating to the obligations of you and him insofar as payment of household and other
       expenses for you, Don Karl Juravin, and your children.

    3. Any pre-nuptial or post-nuptial agreement between you and Don Karl Juravin.

    4. Any and all records relating to the ownership, or possession of any and all personal
       property owned by you and/or you and Don Karl Juravin, located at 15118 Pendio Drive,
       Montverde, FL 34756, or at any other location.

    5. All records of household expenses for 15118 Pendio Drive, Montverde, FL 34756,
       beginning October 31, 2018 through the date of service of this subpoena duces tecum.

    6. Records of any and all expenses for travel for you, Don Karl Juravin, and your children
       commencing October 31, 2018 through the date of service of this subpoena duces tecum.

    7. Copy of promissory note and mortgage executed by you and Don Karl Juravin secured by
       15118 Pendio Drive, Montverde, FL 34756 in favor PSR Developers, LLLP.

    8. Records relating to any and all payments on the mortgage obligation secured by the
       residence at 15118 Pendio Drive, Montverde, FL 34756, commencing October 31, 2018
       through the date of service of this subpoena duces tecum.

    9. All loan documents relating to the obligation in favor of Mercedes Benz Financial
       secured by a Mercedes Benz vehicle on which you have co-signed as an obligor.



4843-6542-3019, v. 1
